Citation Nr: 1031659	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-24 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 20 percent, 
prior to January 16, 2007, and a rating in excess of 40 
percent as for March 1, 2007, for a service connected 
degenerative disc disease, L5-S1; status post L5-S1 
microdiscectomy; slight osteoarthritis, low back.

2.	Entitlement to an initial compensable rating for laceration 
scar of right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from May 1978 to 
September 1978 and in the Navy from May 1981 to May 1991.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, and the Jackson, 
Mississippi, Regional Office (RO) that established service 
connection for degenerative disc disease, L5-S1; status post L5-
S1 microdiscectomy; slight osteoarthritis, low back (also 
referred to herein as a low back disability).  The Veteran 
appealed the initial 20 percent evaluation assigned for the 
disability.  In September 2007, the RO increased this rating to 
40 percent disabling, effective March 1, 2007.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

In addition, the issue of initial compensable rating for 
laceration scar of right elbow is on appeal from a February 2004 
decision from the New Orleans, Louisiana, RO.  This appeal has 
since been transferred to the Jackson, Mississippi, RO.

The Veteran requested a hearing before the Board but withdrew his 
request prior to the scheduled hearing date. 

The Board notes the Veteran's claim for entitlement to service 
connection for right elbow bursitis was denied by the RO in a 
April 2003 rating decision.  A Notice of Disagreement was filed 
in September 2003.  It was subsequently granted by the RO in a 
February 2006 Decision Review Office Decision at 10 percent 
evaluation, effective February 2002.  In July 2010, the Veteran's 
representative submitted a written brief for the Board's review 
listing this issue in addition to the increased rating low back 
and laceration scar of the right elbow claims.  However, a Form 9 
has not been submitted.  Therefore, as the appeal has not been 
perfected this issue is not before the Board for review.  The 
issue of initial increased rating for right elbow bursitis is 
referred to the RO for further development.

The Veteran through his representative argued in the July 2010 
brief that total disability rating based on individual 
unemployability (TDIU) was warranted as he is unable to work due 
to his back disability and is now receiving Social Security 
disability.  Given the favorable action below (i.e., establishing 
10 percent separate evaluation for neurological abnormalities), 
the issue of claim for TDIU is referred for appropriate 
adjudication.

The issue of entitlement to an increased rating for service-
connected for laceration scar of right elbow, currently at 0 
percent evaluation, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Prior to January 16, 2007, the Veteran's service connected low 
back disability was manifested by limitation of motion and 
subjective complaints of pain, without incapacitating 
episodes, ankylosis, or limitation of flexion to 30 degrees or 
less.  The Veteran's back disability has not been manifested 
by incapacitating episodes requiring bed rest prescribed by a 
physician. 

2.	Since March 1, 2007, the Veteran's service connected low back 
disability has been manifested by limitation of motion but 
without ankylosis or incapacitating episodes.

3.	From May 18, 2005, left-sided sciatica associated with 
degenerative disc disease, lumbar spine, has been shown to be 
no more than mildly disabling.


CONCLUSIONS OF LAW

1.	Prior to January 16, 2007, the criteria for an evaluation in 
excess of 20 percent for a service connected spine disability 
were not met.  38 U.S.C.A § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 
Diagnostic Codes 5235-5242 (2009); 38 C.F.R. § 4 .71a, 
Diagnostic Codes 5292, 5293, 5294, 5295 (2002); 38 C.F.R. 
§ 5293 (2004).

2.	Beginning March 1, 2007, the criteria for a rating in excess 
of 40 percent for residuals of a spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5242 (2009); 38 C.F.R. § 4 .71a, 
Diagnostic Codes 5292, 5293, 5294, 5295 (2002); 38 C.F.R. 
§ 5293 (2004).

3.	The criteria for a separate 10 percent disability evaluation 
for left leg sciatica associated with degenerative disc 
disease of the spine are met from May 18, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, 
Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Duty to Notify and Assist

Generally speaking, the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

The Veteran's increased rating claim for his low back disability 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
and additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no 
further notice is required for this claim.

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with VA examinations.  
The Veteran stated he had no additional evidence to submit.  
Consequently, the duty to notify and assist has been satisfied, 
as to those claims now being finally decided on appeal.

Initial Increased Rating

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection for 
degenerative disc disease, L5-S1; status post L5-S1 
microdiscectomy; slight osteoarthritis, low back.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2007).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2007).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994). Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of disability at 
the time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet. 
App. 505 (2007), however, the Court held that "staged" ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration of a 
higher rating based on greater limitation of motion due to pain 
on use, including flare-ups.  38 C.F.R. § 4.14 (2008).  The 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  However, 
the Board notes that the provisions of 38 C.F.R. § 4.40 (2008) 
and 38 C.F.R. § 4.45 (2008) should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   

The Veteran submitted his claim in February 2002.  The claim was 
granted in an April 2003 rating decision (currently on appeal) 
based on evidence of injury and findings of mild lumboscoliosis 
during service and a diagnosis of lumbar strain post service.  
The Veteran filed a Notice of Disagreement in September 2003 and 
was afforded a Decision Review Officer hearing in February 2005.  
A February 2006 Decision Review Officer decision found clear and 
unmistakable error and granted the Veteran temporary total 
evaluation (based on surgical and other treatment necessitating 
convalescence) from September 12, 2002 to December 1, 2002.  In 
September 2007, the RO granted the Veteran a temporary total 
evaluation effective January 16, 2007 to March 1, 2007.  Finally, 
in October 2007 the Veteran was granted an increase rating to 40 
percent evaluation, effective March 1, 2007. 

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in light 
of both the former and revised schedular rating criteria to 
determine whether an increased evaluation for the veteran's 
degenerative joint disease, lumbar spine, with chronic flexopathy 
of the right lower extremity and right quadriceps atrophy is 
warranted.  VA's Office of General Counsel (OGC) has determined 
that the amended rating criteria, if favorable to the claim, can 
be applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-2000.  What remains 
unclear, however, is whether the "old" criteria can be applied 
prospectively, although the OGC, in VAOPGCPREC 7-2003 seems to 
indicate (this opinion is not entirely clear) that VA is no 
longer obligated to apply superseded rating schedule provisions 
prospectively for the period subsequent to the issuance of the 
revised rating criteria.  In any event, and given the confusing 
nature of this opinion, the Board, in giving the Veteran all due 
consideration, will apply the old criteria, in both instances, 
prospectively.

A.	Evaluation Prior to September 2002 and Thereafter

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated as 10 percent 
disabling when mild; 20 percent disabling when moderate, with 
recurring attacks; 40 percent disabling when severe, with 
recurring attacks and little intermittent relief; and 60 percent 
disabling when pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5293 (2002).

Limitation of motion of the lumbar spine was rated as 10 percent 
disabling when slight, 20 percent disabling when moderate, and 40 
percent disabling when severe. 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5292 (2002).



B.	Evaluation Subsequent to September 2002 and Thereafter

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, or 
by combining under 38 C.F.R. § 4.25 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
which ever method results in the higher evaluation.

A 20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks, during the past 12 months. A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration of 
at least 4 weeks, but less than 6 weeks, during the past 12 
months.

Notes following the 2002 version of Diagnostic Code 5293 indicate 
that, among other things, an incapacitating episode is a period 
of acute signs and symptoms due to this disability that requires 
bed rest prescribed by a physician and treatment by a physician.

Under this revised version of Diagnostic Code 5293, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the veteran's back 
disability, when combined under 38 C.F.R. § 4.25 with evaluations 
for all other disabilities, results in a higher combined 
evaluation.

C.	Evaluation Subsequent to September 2003

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating diseases 
and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 and 5243 (2005).  Intervertebral disc 
syndrome is to be evaluated under the general formula for rating 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).

Notes following the Diagnostic Code 5243 are similar to those 
following Diagnostic Code 5293 effective in September 2002, and 
again indicate that for intervertebral disc syndrome an 
incapacitating episode is a period of acute signs and symptoms 
due to this disability that requires bed rest prescribed by a 
physician and treatment by a physician.  They also indicate that 
"chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Under the general rating formula for rating diseases and injuries 
of the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, a 10 percent 
evaluation is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or combined range of motion of the cervical spine 
great than 170  degrees but not greater than 335 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  Normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion are 0 to 45 degrees, and left and right lateral rotation 
are 0 to 80 degrees.  Normal combined range of motion of the 
cervical spine is 340 degrees.  Normal ranges of motion for each 
component of spinal motion provided are the maximum usable for 
calculating the combined range of motion.  38 C.F.R. § 4.71a, 
Plate V, General Rating Formula for Diseases and Injuries of the 
Spine, Note 2 (2009).    

Prior to January 16, 2007

During this period, the Veteran was in receipt of a 20 percent 
rating for his lumbar spine disability under DC 5295.  38 C.F.R. 
§ 4.71a, DC 5295 (2002).  The evidence does not establish a level 
of disability in excess of 20 percent.

It has not been contended or shown in this case that the Veteran 
has residuals of a fracture of the vertebra (DC 5285), complete 
bony fixation of the spine (DC 5286), or ankylosis of the lumbar 
spine (DC 5289).  Accordingly, the diagnostic codes pertaining to 
those disabilities are not applicable in the instant case.  

Under the old scheduler criteria of DC 5292 (prior to September 
2002 and thereafter), a higher rating of 40 percent was not 
warranted unless there was severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292.  In March 2003, the Veteran underwent a 
VA spine examination.  A physical examination revealed 50 degrees 
of flexion, 30 degrees hyperextension, 30 degrees right lateral 
bending, 30 degrees left lateral bending, and 40 degrees 
rotation.  The heel and toe walking was normal, paravertebral 
muscle spasm was palpable, where the left side was worse than the 
right, to a moderate to strong degree.  Tenderness was palpable 
over the lumbosacral joint.  A May 2006 VA spine examination the 
Veteran was able to stand erect and no spasms were noted but did 
have tenderness to palpation over the midline of the lumbar 
region.  The Veteran demonstrated 75 degrees of flexion and 25 
degrees of extension on repetitive motion.  He had 25 degrees of 
right and left lateral bending, 30 degrees of right lateral 
rotation and 25 degrees of left lateral rotation. 

Based upon the ranges of motion recorded at the above 
examinations, the Board concludes that the Veteran's limitation 
of motion falls at most within the moderate range, even when 
taking into account any additional loss of function due to pain 
and other factors.  The Board finds that overall, there is 
moderate limitation of lumbar motion.  Although there was some 
pain on motion, there was no additional limitation due to pain, 
fatigue, weakness, or lack of endurance.  Thus, under the old 
qualitative criteria for evaluating limitation of motion of the 
lumbar spine, the Veteran's lumbar spine limitation of motion 
disability was no more than moderate, for which a 20 percent 
rating was warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, 
the old schedular criteria of DC 5292 cannot serve as a basis for 
an increased rating in this particular case.    

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's lumbar spine disability 
again fails to satisfy the requirements for more than a 20 
percent rating.  According to the new regulations, his ranges of 
motion at the March 2003 VA examination fall within the 
requirements for a 20 percent rating: forward flexion greater 
than 30 degrees but not greater than 60 degrees; or combined 
range of motion not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, DCs 5236, 5237, 5242 (2008).  At no 
time has there been favorable ankylosis of the entire 
thoracolumbar spine, which would warrant a rating in excess of 20 
percent.  In addition, the Board notes that according to the May 
2006 VA examination, the Veteran demonstrated 75 degrees of 
flexion which appropriately statisfies the 10 percent evaluation 
criteria rather than the 20 percent evaluation.  However, a 
readjustment to the rating schedule shall not be grounds for 
reduction of a disability rating in effect on the date of the 
readjustment unless medical evidence established that the 
disability to be evaluated has actually improved.  38 C.F.R. § 
3.951(a) (2009).  Therefore, as it is not objectively clear 
whether the Veteran's condition had improved, there are 
insufficient grounds for a reduction.  Furthermore, the Board 
finds that limitation of thoracolumbar flexion to 30 degrees or 
less is not shown.  Thus, the Board finds that the new schedular 
criteria of DCs 5236, 5237 and 5242 cannot serve as a basis for 
an increased rating either.  

Additionally, when rated under the old diagnostic code for 
lumbosacral strain, the Veteran's spine disability does not 
satisfy the qualitative criteria for a rating higher than 20 
percent.  Under the old schedular criteria of DC 5295, a higher 
rating of 40 percent was not warranted unless there was severe 
lumbosacral strain with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295 (2002).  In this case, although there is 
evidence of some loss of lateral spine motion as well as mild 
narrowing of joint space, there is no evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side.  Furthermore, there was no evidence of positive 
Goldthwaite's sign or marked limitation of forward bending in 
standing position.  Thus, the old schedular criteria of DC 5295 
may not serve as a basis for an increased rating in this 
particular case.  The Board notes that there is not a new set of 
criteria for rating a lumbosacral strain other than the General 
Rating Formula for Disease and Injuries of the Spine already 
discussed above.  

Under the old schedular criteria of DC 5293, the diagnostic code 
for intervertebral disc syndrome, the Veteran's spine disability 
again does not satisfy the qualitative criteria for a rating 
higher than 20 percent.  DC 5293 provides for a 40 percent 
disability rating when there is severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  38 
C.F.R. § 4.71a, DC 5293.

VA treatment records from February and March 2002 reported the 
Veteran was treated for back pain with physical therapy.  During 
the March 2003 VA examination, the Veteran stated he had some 
pain but it was localized.  There was no numbness or tingling of 
the lower extremities.  Tenderness was palpable over the 
lumbosacral joint.  The x-ray revealed a narrowing at the L5-S1 
intervertebral disc space and minimal spur formation.  The 
Veteran was diagnosed with postoperative L5-S1 microdiscectomy, 
degenerative disc disease of L5-S1 and slight osteoarthritis of 
the low back.  The Leasegue test was positive at the right side 
and created slight pressure in his low back.  There was no pain 
in low back with rocking to flex lower extremities on the 
abdomen. 

In April 2003, an addendum to the March 2003 examination was 
submitted in which the examiner opined, upon review of medical 
treatise and the Veteran's medical records, "[it is] at least as 
likely as not that the osteoarthritis and degenerative disc 
disease are connected to the osteophytes diagnosed in service." 

A VA radiology report dated March 2004 revealed "narrowed L5-S1 
[disc] space, associated with approximately 5 mm posterior 
subluxation of L5 on S1. At this level, there has been a previous 
right hemilaminectomy.  This is, in turn, associated with 4 mm 
right lateral recess and right neuroforminal [disc] density which 
is indeterminate between recurrent disc and postoperative scar... 
at other levels, [disc] spaces are well-maintained without [disc] 
protrusion, central stenosis, or peripheral stenosis.  The 
diagnosis of degenerative disc disease, L5-S1, with right L5 
hemilaminectomy, was made. 

VA treatment records from February 2002 to June 2006 reports he 
continued to receive treatment for his back pain and underwent 
surgery in September 2002.  

The Veteran underwent a VA neurological examination on May 18, 
2005 where he reported taking muscle relaxants and pain pills 
which alleviated the symptoms but then began to return, some of 
them more intense than before.  The Veteran stated the pain in 
his low back radiates down his right leg to the back of his knee.  
Other times he experiences pain from his low back down both legs 
to his ankles with numbness and tingling.  The neurologist stated 
the Veteran's reflexes were intact and was able to walk on his 
heels and toes.  The muscle strength was within normal limits.  
However, the only abnormality noted was decreased sensation in 
the L4-5, S1 distribution on the left leg compared to the right.  
The examiner's impression was "status post microdiscectomy 
between L4 and L5 with present complaint of severe pain and 
numbness... and also he has objective decreased sensation in L4-5, 
S1 distribution on the left side."

In the May 2006 VA examination, the Veteran reported sitting or 
standing for long periods of time was bothersome, and that the 
left leg heels heavy at times while walking.  A physical 
examination revealed he was ambulatory with a cane or brace, he 
was able to stand erect and no spasms were noted but did have 
tenderness to palpation over the midline of the lumbar region.  
The Veteran demonstrated 75 degrees of flexion and 25 degrees of 
extension on repetitive motion.  He had 25 degrees of right and 
left lateral bending, 30 degrees of right lateral rotation and 25 
degrees of left lateral rotation.  The Veteran noted "cramping 
pain in the back during range of motion testing when regaining 
the erect position after lumbar flexion.  On neurological 
evaluation, there was no focal strength deficits noted.  Reflexes 
and sensation were intact in the lower extremities.  Supine 
straight leg raising exam was negative for radicular pain."

The Veteran described "flare ups of varying degrees of pain 
which occur at least once a month and may last up to a day or so.  
These flare ups may be brought on my varying degrees of pain 
which occur at least once a month and may last up to a day or so.  
These flare ups may be brought on by sitting or standing for too 
long or even with minimal provocation at times."  He has not 
been prescribed bed rest in the past year.  However, the examiner 
noted that "additional limitation of function secondary to 
repetitive use or flare ups cannot be determined without 
resorting to mere speculation." 

On January 16, 2007, the Veteran underwent a decompression, 
internal stabilization and fusion of L4 down to S1, performed by 
a private doctor, Dr. P. W.  As a result, he was assigned a 
temporary total rating after the surgery.  Effective March 1, 
2007, the Veteran was assigned a 40 percent rating for the low 
back symptoms of his back condition.  

The Board finds that the evidence does not show severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  While intermittent  flare ups were shown, 
the evidence does not show a condition that would more nearly 
approximate recurring attacks with only intermittent relief as 
required by the criteria for a higher rating.  Thus, the Board 
finds that an increased rating under DC 5293 for a lumbar spine 
disability is not warranted.  

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the basis 
of the total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate ratings of 
its chronic orthopedic and neurologic manifestations, along with 
ratings for all other disabilities, whichever method results in 
the higher rating.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under that code, a 40 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total duration 
of at least four weeks but less than six during the past 12 
months.  Incapacitating episodes were defined as requiring bed 
rest prescribed by a physician and treatment by a physician.  
Here, there is no evidence that the Veteran had any 
incapacitating episodes or hospital admissions related to his 
lumbar spine disability during any one-year period of the rating 
period under consideration.  Accordingly, he is not entitled to 
an increased rating under that diagnostic code. 

As noted above, a September 2003 revision to the intervertebral 
disc syndrome code stated that intervertebral disc syndrome (pre-
operatively or post-operatively) is to be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic and 
neurologic manifestations means orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Orthopedic disabilities are 
rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Similarly, neurologic 
disabilities are rated separately using criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 1, Note 2 (2003-04).  

There is no evidence that the Veteran had any incapacitating 
episodes or hospital admissions related to his lumbar spine 
disability during any one-year period of the rating period under 
consideration.  It has been determined in this case that there is 
no evidence of incapacitating episodes as defined under DC 5293 
or the General Rating Formula for Diseases and Injuries of the 
Spine (in effect from September 23, 2002, to September 26, 2003, 
and from September 26, 2003, through the present, respectively).  
The Board further notes the Veteran was previously granted 
temporary total evaluation for the temporary incapacitation due 
to the September 2002 surgery.  

In addition, it is necessary to determine whether the Veteran may 
be entitled to a higher rating if chronic orthopedic and 
neurologic manifestations are evaluated separately and combined 
with all other disabilities.  In this regard, as discussed above, 
Note (1) of the general rating formula instructs the rater to 
separate evaluate any associated objective neurological 
abnormalities under an appropriate diagnostic code. 

Diagnostic Code 8520 is analogous to left lower extremity 
radiating pain because the anatomical area of the neurologic 
deficits more nearly approximates the level of disability 
produced by sciatica when considering functional impairment, 
anatomical location, and symptomatology.  38 C.F.R. § 4.20. 

Under Diagnostic Code 8520, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  A 60 
percent evaluation requires severe incomplete paralysis with 
marked muscular atrophy. 38 C.F.R. § 4.124a, Code 8520 (2009).

The medical evidence has already been detailed above.  Of 
significance are the findings of the May 18, 2005 VA neurological 
examination showing "objective decreased sensation in L4-5, S1 
distribution on the left side."  Keeping in mind that wholly 
sensory manifestations warrant a rating for mild, or at most, a 
moderate disability, the involvement of pain and numbness to the 
back and left lower extremity are sensory only.  Therefore, this 
one-sided decreased sensation is no worse than mild. 

The Veteran's representative argued sciatica was noted in the 
March 2003 VA examination.  However, according to the VA 
examination report, the Veteran stated "[t]here [was] no 
numbness or tingling of lower extremities.  However, he went on  
state that in fact he does have a slight degree of burning down 
the back of his right leg.  Some of his discomfort is associated 
with weather changes to which he pays no attention."  There are 
no objective findings of sciatica or other neurological 
abnormalities prior to May 2005.

After considering all the evidence of record, the Board finds 
that the evidence is favorable, and a separate 10 percent rating 
for radiating pain to the left lower extremity will be granted, 
effective May 18, 2005.

Finally, the Board acknowledges consideration of additional 
functional impairment due to factors such as pain, weakness and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the Veteran's May 2006 VA examination reports indicated 
that he had cramping pain upon range of motion testing, but that 
there was no evidence of incoordination, weakness, or 
fatigability.  There was no additional limitation of his back 
with repetitive use or additional limitation during flare-up.  
The overall evidence reveals a disability picture most nearly 
approximating a 20 percent evaluation, but no higher, even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.  Thus, based on the analysis of 
those criteria set forth above, the Veteran remains entitled to 
no more than a 20 percent evaluation for the orthopedic 
manifestations of her service-connected degenerative disc disease 
of the thoracolumbar spine.

In sum, the weight of the credible evidence demonstrates that the 
orthopedic manifestations of the Veteran's spine disability 
warrant no more than a 20 percent rating.  However, the Board 
finds that the Veteran is entitled to a separate 10 percent 
rating for the neurological component of his lumbar spine 
disability as of May 18, 2005.  The Board has resolved all 
reasonable doubt in favor of the claimant in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

From March 1, 2007 to Present
      
The Veteran contends that an evaluation higher than 40 percent is 
warranted for the period beginning March 1, 2007.  Again, it has 
not been contended or shown in this case that the Veteran has 
residuals of a fracture of the vertebra (DC 5285), complete bony 
fixation of the spine (DC 5286), or ankylosis of the lumbar spine 
(DC 5289).  Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.  

Under the old schedular criteria of DCs 5292, 5294, and 5295, the 
diagnostic codes pertaining to limitation of motion of the lumbar 
spine, sacroiliac injury and weakness, and lumbosacral strain, 
respectively, the maximum disability rating allowed under those 
codes is 40 percent.  38 C.F.R. § 4.71a, DCs 5292, 5294, 5295.  
The Veteran is already in receipt of a 40 percent rating for his 
lumbar spine disability.  Therefore, the old schedular criteria 
of DCs 5292, 5294, and 5295 cannot serve as a basis for an 
increased rating in this particular case.  

Under the more specific numerical criteria found under the 
revised spinal regulations for lumbosacral strain, the Veteran's 
lumbar spine disability again fails to satisfy the requirements 
for more than a 40 percent rating.  The criteria delineated in 
the General Rating Formula for Diseases and Injuries of the Spine 
allows a higher rating of 50 percent if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, 
DCs 5236, 5237, 5238, 5239, 5242 (2008).  An August 2007 
examination shows no evidence of unfavorable ankylosis of any 
part of the spine.  Thus, the new schedular criteria of DCs 5236, 
5237, 5238, 5239 and 5242 cannot serve as a basis for an 
increased rating either.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 38 C.F.R. § 4.71a, Codes 5235-
5243, Note (5).  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  Colayong 
v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated 
Medical Dictionary 86 (28th Ed. 1994).

On January 16, 2007, the Veteran underwent a decompression, 
internal stabilization and fusion of L4 down to S1, performed by 
a private doctor, Dr. P. W.  As a result, he was assigned a 
temporary total rating after the surgery.  Effective March 1, 
2007, the Veteran was assigned a 40 percent rating for the low 
back symptoms of his back condition.  

Ankylosis, in particular, unfavorable ankylosis, has not been 
shown.  On a VA examination in April 2005, the Veteran's trunk 
appeared shortened as in many spondylolisthesis patients. 
Although he had not been released to mobilize yet by his surgeon, 
and the examiner did not attempt to have him carry out painful 
movement, he flexed forward to 30 degrees, although the other 
movements were virtually nil at that time.

In March 2007, Dr. P. W. submitted a letter stating that the 
Veteran was recovering well and there was no anticipation of 
problems.  According to Dr. P. W.'s private treatment records 
dated from May 2007 to June 2007, following the surgery the 
Veteran reported had no more preoperative back pain but still had 
some bilateral hip pain with significant activity.  A x-ray taken 
in May 2007 revealed good alignment of the lumbar spine, the 
vertebral body heights were well maintained and narrowing of the 
L5-S1 disc space. 

In August 2007, the Veteran underwent a VA spine examination 
where he reported "some loss of motion.  He continues to have 
some low back pain and right sciatica.  He state[d] his pain is 
much better than it was prior to surgery and he is still taking 
physical therapy."  The Veteran stated he is receiving Social 
Security Disability and his last job was a casino surveillance 
supervisor.  He stated he could no longer work due to his back 
condition but does not have problems with daily activities.  The 
Veteran did not report flare ups but stated he had constant pain, 
intensity rated 3/10, was able to walk unaided, and did not use 
any braces. 

A physical examination found his gait was normal, he can walk 
heel and tow without difficulty.  The Veteran's range of motion 
was forward flexion of 0-30 degrees, extension 0-5 degrees, left 
lateral flexion 0-15 degrees, right lateral flexion 0-15 degrees, 
left lateral rotation 0-15 degrees and right lateral rotation 0-
15 degrees.  The Veteran complained of pain at the end point with 
all motion but there was no objective evidence of pain.  The 
repetitive motion did not cause any change.  A right straight leg 
raise at 45 degrees caused right sciatic pain and the left 
straight leg raising at 60 degrees caused low back pain.  The 
long toe extensors were strong and motor was intact.  The 
sensation was intact to light-touch in both feet and Patrick's 
test was negative bilaterally.  A x-ray of the lumbosacral spine 
revealed "spinal fusion from L4 to S1."  The examiner stated 
the Veteran had "moderate-to-severe impairment in regard to his 
back at his time and would be unable to perform any task that 
involved repeated lifting over 5 to 10 pounds or prolonged 
standing or sitting."  The Deluca factors could not be clearly 
delineated but it was noted the Veteran could have further 
limitation in range of motion and amount of pain, and in 
functional capacity... [the examiner was] unable to estimate an 
additional loss without resorting to mere speculation."

Under the old schedular criteria of DC 5293, the diagnostic code 
for intervertebral disc syndrome, a maximum 60 percent rating is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to site of 
diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293.  The evidence does not objectively demonstrate a 60 percent 
evaluation.  The Veteran has been granted a 10 percent separate 
rating for his neurological abnormality and has not described 
back spasms.

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the basis 
of the total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  
38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  Under that code, a 
60 percent rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, there is no evidence that the 
Veteran had any incapacitating episodes or hospital admissions 
related to his spine disability during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under that diagnostic code.  

As noted above, a September 2003 revision to the intervertebral 
disc syndrome code stated that intervertebral disc syndrome (pre-
operatively or post-operatively) is to be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic and 
neurologic manifestations means orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Orthopedic disabilities are 
rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Similarly, neurologic 
disabilities are rated separately using criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 1, Note 2 (2003-04).  

There is no evidence that the Veteran had a sufficient length of 
incapacitating episodes or hospital admissions related to his 
lumbar spine disability during any one-year period of the rating 
period under consideration to warrant a higher rating.  It has 
been determined in this case that there is no evidence of 
incapacitating episodes as defined under DC 5293 or the General 
Rating Formula for Diseases and Injuries of the Spine (in effect 
from September 23, 2002, to September 26, 2003, and from 
September 26, 2003, through the present, respectively).  
Therefore, it is necessary to determine whether the Veteran may 
be entitled to a higher rating if chronic orthopedic and 
neurologic manifestations are evaluated separately and combined 
with all other disabilities.  However, as detailed above, the 
Veteran has been granted a 10 percent separate rating, effective 
May 18, 2005, for neurological abnormalities based on objective 
medical evidence. 

The Board is required to consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board has considered the Veteran's 
complaints of pain, as well as all evidence of record related to 
limitation of motion, weakened motion, excess motion, 
incoordination, fatigability, and pain on motion, in determining 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased rating since March 1, 2007.

In sum, the weight of the credible evidence demonstrates that the 
orthopedic manifestations of the Veteran's spine disability 
warrant no more than a 40 percent orthopedic rating as of March 
1, 2007.  

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

Here, the Board finds that the record reflects that the Veteran 
has not required frequent periods of hospitalization for his 
disabilities (other than the hospitalization required for surgery 
for which the Veteran has already received temporary total 
disability) and that the manifestations of the disabilities are 
contemplated by the schedular criteria.  Therefore, referral of 
the case for extra-schedular consideration is not in order.

At the May 2005 VA examination, the Veteran reported he was not 
working because of his back condition.  The Veteran further 
reported at the May 2006 VA examination that he last worked in 
January 2003 and lost his job due to the problems related to his 
back.  The Veteran stated during the July 2007 VA examination he 
was receiving Social Security disability benefits and his last 
job was working as a casino surveillance supervisor which 
required sitting.  The Veteran stated he could not continue his 
employment because of his back condition.  No objective findings 
were specifically made regarding the Veteran's industrial 
impairment.  

As stated above, the Board acknowledges the Veteran has raised a 
claim for TDIU.  The TDIU claim has been referred for appropriate 
adjudication.  

In sum, for the reasons discussed above, the evidence does not 
more closely approximate the criteria for a higher rating, and 
the preponderance of the evidence is against the claim for higher 
ratings for a lumbar spine disability.  Further, the rating 
criteria are adequate, and, other than the previously assigned 
staged ratings, there are no distinct periods of time during the 
appeal period during which the low back disability would warrant 
a higher rating. The preponderance of the evidence is against the 
claim for an evaluation higher than 20 percent prior to January 
16, 2007. And for an evaluation higher than 40 percent effective 
March 1, 2007; therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and the claims must be denied. 38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A separate evaluation, as noted above, is warranted for left 
sided sciatica effective May 18, 2005, however.  

ORDER

An initial evaluation in excess of 20 for service connected 
degenerative disc disease, L5-S1; status post L5-S1 
microdiscectomy; slight osteoarthritis, low back, prior to 
January 16, 2007, is denied.

An initial increase evaluation in excess of 40 percent for 
service connected degenerative disc disease, L5-S1; status post 
L5-S1 microdiscectomy; slight osteoarthritis, low back, beginning 
March 1, 2007, is denied.

Entitlement to a separate 10 percent rating for left sided 
sciatica is granted effective from May 18, 2005, subject to 
controlling regulations applicable to the payment of monetary 
benefits.




REMAND

As stated above, the Veteran's claim for entitlement to service 
connection for a laceration scar on the right elbow was granted 
in a February 2004 rating decision at a noncompensable 
evaluation, effective February 19, 2002.  A Notice of 
Disagreement was timely filed in March 2004.  However, a 
Statement of the Case (SOC) has not been issued.

The United States Court of Appeals of Veterans Claims (Court) has 
directed that where a Veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO has not yet 
issued a SOC addressing the issue, the Board must remand the 
issue to the RO for issuance of a SOC. See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must issue a SOC addressing the claim of entitlement 
to an initial compensable rating for laceration scar of the 
right elbow that was granted service connection in February 
2004.  The Veteran is hereby informed that the Board may 
exercise appellate jurisdiction only if he perfects an 
appeal in a timely manner.       38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


